IN THE SUPREME COURT OF IOWA
                              No. 16–0807

                           Filed June 23, 2017


STATE OF IOWA,

      Appellee,

vs.

ANDREW LEE RUSSELL,

      Appellant.



      Appeal from the Iowa District Court for Buena Vista County,

Carl J. Petersen, Judge.



      The defendant appeals a district court order granting the State’s

motion to regulate discovery that prevents the defendant from issuing ex

parte investigatory subpoenas duces tecum. AFFIRMED.



      Angela Campbell of Dickey & Campbell Law Firm, PLC, Des

Moines, and John Sandy of Sandy Law Firm, P.C., Spirit Lake, for

appellant.



      Thomas J. Miller, Attorney General, Darrel Mullins and Andrew B.

Prosser, Assistant Attorneys General, David Patton, County Attorney,

and Ashley Bennett, Assistant County Attorney, for appellee.



      Alan R. Ostergren, Muscatine, for amicus curiae Iowa County

Attorneys Association.
                                        2

ZAGER, Justice.

      In this interlocutory appeal, Andrew Russell asserts the right to

serve ex parte subpoenas duces tecum 1 upon third parties under the

rules of criminal and civil procedure without providing notice to the

State. Additionally, Russell asserts that denying him the right to issue

ex parte subpoenas duces tecum denies him the constitutional rights to

the effective assistance of counsel, compulsory process, and due process

under the United States and Iowa Constitutions.              The State filed a

motion to regulate discovery that would prevent the defendant from

issuing an investigatory subpoena duces tecum except in three

circumstances: (1) by express agreement of the parties, (2) to a witness

for a deposition with notice to all parties, or (3) to a witness for a trial or

court hearing.    After a hearing, the district court found there was no

statutory or constitutional authority to support Russell’s position that he

had a right to issue ex parte subpoenas duces tecum. The district court

also ordered counsel for the defendant to provide notice to the State

before serving any subpoenas duces tecum on third parties.               Russell

sought interlocutory review and a stay, which we granted and retained.

For the reasons stated below, we affirm the decision of the district court.

      I. Background Facts and Proceedings.

      Because this case comes before us on a motion for interlocutory

review on a discovery dispute, only the procedural history is relevant.

      On December 4, 2015, the State charged defendant Andrew

Russell with one count of child endangerment in violation of Iowa Code

section 726.6A (2015). On March 15, 2016, the State filed a motion to

      1A  subpoena duces tecum is a “subpoena ordering the witness to appear in
court and to bring specified documents, records, or things.” Subpoena Duces Tecum,
Black’s Law Dictionary (10th ed. 2014).
                                       3

regulate discovery and requested that the district court enter an order

prohibiting Russell from issuing ex parte subpoenas duces tecum. In the

motion, the State requested that the district court order defense counsel

not to “serve or deliver any subpoena upon any person or entity” except

in three situations: (1) the express agreement of the parties, (2) to a

witness for a deposition with notice to all parties, or (3) to a witness for

trial or hearing.

         Russell resisted the motion and requested a hearing.         At the

hearing, Russell argued that under the Iowa rules of criminal and civil

procedure, he had the right to issue subpoenas without the necessity of

subpoenaing a witness to a hearing or trial, and without notice to the

State.    Russell further argued that granting the State’s motion would

violate his right to the effective assistance of counsel under the Sixth

Amendment to the United States Constitution and article I, section 10 of

the Iowa Constitution; his right to compulsory process; and his due

process rights under the United States Constitution and article I, section

9 of the Iowa Constitution.

         The district court set the matter for hearing on April 11. After the

hearing, the district court granted the State’s motion and issued a

protective order stating that Russell’s counsel was

         prohibited from issuing any subpoena except to secure the
         attendance of a witness listed as a witness by the State at a
         deposition on notice to all parties pursuant to Iowa Rule of
         Criminal Procedure 2.13(1); to secure the attendance of a
         witness not listed by the State by order of the Court
         pursuant to Iowa Rule of Criminal Procedure 2.13(2); to
         secure the attendance of a witness at trial or other court
         proceedings pursuant to Iowa Rule of Criminal Procedure
         2.13(2).  The Defendant may also attach a request for
         documents, subpoena duces tecum, pursuant to Iowa Rule
         of Criminal Procedure 2.15(2), provided the subpoena also
         requests the witness’s attendance in the above-prescribed
         manner.
                                     4

The district court found that there was no authority to support Russell’s

position whether statutory, rule-based, or in caselaw. The district court

noted that its decision did not prevent Russell from obtaining

information to support an investigation, nor did it require him to show

his hand prematurely. Russell applied for interlocutory review which we

granted and retained.

      II. Standing.

      Russell argues the State does not have standing to object because

it is not “injuriously affected” by the issuance of a subpoena duces tecum

to a third party as part of a defendant’s investigation to build a defense.

Because the third party possesses the records and not the State, the

State is not injured by the subpoena. The State responds it does have

standing to object because the third party’s refusal to produce

documents or the third party’s deliverance of documents may impact the

State’s ability to bring the defendant to trial within the limits of speedy

trial requirements.

      Our general rule for a party to have standing to object is whether

the party was “prejudiced by the claimed error.” Mundy v. Warren, 268
N.W.2d 213, 218 (Iowa 1978). Other courts have described the test for

standing to quash a subpoena. “A party has standing to move to quash

a subpoena addressed to another if the subpoena infringes upon the

movant’s legitimate interests.”   United States v. Raineri, 670 F.2d 702,

712 (7th Cir. 1982). In such a situation, “[t]he prosecution’s standing

rest[s] upon its interest in preventing undue lengthening of the trial [and]

undue harassment of its witness . . . .” Id.; see also Schreibvogel v. State,

228 P.3d 874, 880 (Wyo. 2010).

      Other courts have decided whether the State has standing to

challenge the issuance of subpoena duces tecum. The majority approach
                                           5

for courts interpreting Federal Rule of Criminal Procedure 17(c) 2 or their

own similar rules is to find the State does have standing.                    See, e.g.,

Commonwealth v. Lam, 827 N.E.2d 209, 213 (Mass. 2005).

       In Lam, the State objected to the defendant’s issuance of

subpoenas duces tecum and the defendant argued the State lacked

standing.       827 N.E.2d at 213.             The Supreme Judicial Court of

Massachusetts noted it would follow the majority approach and found

       [t]he Commonwealth, charged with prosecuting the case, will
       often be able to assist a judge in determining whether a
       motion under rule 17(a)(2) involves an improper “fishing
       expedition.” The Commonwealth, of course, also has an
       interest in preventing unnecessary harassment of a
       complainant and other Commonwealth witnesses caused by
       burdensome, frivolous, or otherwise improper discovery
       requests. A complainant or witness should be forced neither
       to retain counsel nor to appear before a court in order to
       challenge, on the basis of a partial view of the case,
       potentially impermissible examination of her personal effects
       and the records of her personal interactions.

Id. at 213–14 (citation omitted).

       In State v. DeCaro, the Connecticut Supreme Court held the State

had standing to move to quash a defendant’s subpoena duces tecum.

745 A.2d 800, 816 (Conn. 2000). Although the subpoena duces tecum

was served on a key witness, the court’s reasoning for concluding the

State had standing to object rested upon the State’s “interest in

preventing undue lengthening of the trial [and] undue harassment of its


       2The   rule provides,
                A subpoena may order the witness to produce any books, papers,
       documents, data, or other objects the subpoena designates. The court
       may direct the witness to produce the designated items in court before
       trial or before they are to be offered in evidence. When the items arrive,
       the court may permit the parties and their attorneys to inspect all or part
       of them.
Fed. R. Crim. P. 17(c)(1).
                                      6

witness.” Id. at 816 (alteration in original) (quoting Raineri, 670 F.2d at

712).

        In People v. Spykstra, the Colorado Supreme Court likewise held

the State had standing to move to quash a third-party subpoena duces

tecum. 234 P.3d 662, 666 (Colo. 2010). As the prosecuting party, the

State has standing to object because it has an “interest in ensuring the

propriety of the subpoenas,” managing the case, and preventing “witness

harassment through improper discovery requests.” Id.

        California has also recognized that the government generally has

the right to file a motion to quash “so that evidentiary privileges are not

sacrificed just because the subpoena recipient lacks sufficient self-

interest to object.”   Kling v. Super. Ct., 239 P.3d 670, 677 (Cal. 2010)

(quoting M.B. v. Super. Ct., 127 Cal. Rptr. 454, 461 (Ct. App. 2002)); see

2 Charles Alan Wright & Peter J. Henning, Federal Practice and

Procedure § 275, at 262 (4th ed. 2009) (noting the rationale for requiring

notice to the victim in Rule 17(c)(3) is that third parties “do not have the

same incentive to challenge” a subpoena and a “victim may be unaware

of the subpoena for his personal or confidential information”).

        While we acknowledge that a small minority of jurisdictions would

find that the government has no standing to challenge the court’s

issuance of an ex parte subpoena duces tecum, we conclude the State

clearly has a specific interest in the outcome of this litigation as the party

prosecuting the criminal case.      As the prosecuting party, the State’s

interest in the outcome of the case is separate and distinct from that of

the general population.     The State has an interest in managing the

progression of the case, in preventing the lengthening of a trial when

able, and in preventing undue witness pressure or harassment.             The

injury to the State is also concrete rather than hypothetical. The State
                                      7

has the burden of bringing Russell to trial, and as such, has an interest

in the documents produced. We find that the State has standing in this

case.

        III. Standard of Review.

        “We review questions of statutory interpretation for correction of

errors at law.” State v. Dahl, 874 N.W.2d 348, 351 (Iowa 2016). To the

extent the violation of a constitutional right is alleged, our review is de

novo. Spitz v. Iowa Dist. Ct., 881 N.W.2d 456, 464 (Iowa 2016).

        IV. Analysis.

        The district court granted the State’s motion to regulate discovery.

In its order, the district court ruled that if Russell wished to issue a

subpoena duces tecum, he could do so for purposes of a deposition,

hearing, or trial, but was also required to provide notice to the State. On

appeal, Russell argues he has the right to issue an ex parte subpoena

duces tecum under the rules of criminal and civil procedure. He further

argues the district court order violates his right to the effective assistance

of counsel, his right to compulsory process, and his right to due process

under the United States and Iowa Constitutions.

        A subpoena duces tecum is a “subpoena ordering the witness to

appear in court and to bring specified documents, records, or things.”

Subpoena Duces Tecum, Black’s Law Dictionary. Russell seeks to use a

subpoena duces tecum to produce documents from a third party only to

his defense counsel for purposes of investigation. He argues that he may

do so without notice to the State and absent any concurrent deposition,

hearing, or trial. The State argues that this would violate the rules of

criminal and civil procedure and that there is no basis for it under Iowa

statute or caselaw. The State also requests notice.
                                       8

      A. Rules of Criminal and Civil Procedure.

      1. Iowa Rules of Criminal Procedure.       Rule 2.15 outlines the

process for securing subpoenas for witnesses and for the production of

documents from witnesses. Iowa R. Crim. P. 2.15(1)–(2). It provides,

             2.15(1) For witnesses. A magistrate in a criminal
      action before the magistrate, and the clerk of court in any
      criminal action pending therein, shall issue blank subpoenas
      for witnesses, signed by the magistrate or clerk, with the seal
      of the court if by the clerk, and deliver as many of them as
      requested to the defendant or the defendant’s attorney or the
      attorney for the state.

            2.15(2) For production of documents—duces tecum. A
      subpoena may contain a clause directing the witness to
      bring with the witness any book, writing, or other thing
      under the witness’s control which the witness is bound by
      law to produce as evidence. The court on motion may
      dismiss or modify the subpoena if compliance would be
      unreasonable or oppressive.

Id.

      The State also has the power to issue subpoenas and subpoenas

duces tecum for witnesses prior to indictment. See id. r. 2.5(6). During

its investigation into whether there is sufficient evidence that a crime

occurred, the State has the authority to issue such subpoenas.          Id.

However, once a criminal charge is filed, the State must disclose to the
defendant the witnesses that were subpoenaed.           Id.   Further, the

defendant has the right to be present and to cross-examine any

witnesses subpoenaed. Id. r. 2.14(1).

      The rules also provide the procedure by which a defendant may

depose and seek documents from witnesses. Id. r. 2.13. A defendant

has the right to depose any witness the State lists on the indictment or

trial information.   Id. r. 2.13(1).   Upon notice to the court and the

opposing party, a witness who will be deposed may also be ordered to

produce “any designated book, paper, document, record, recording, or
                                      9

other material, not privileged” at the time and place of the deposition. Id.

r. 2.13(2).

      The rules provide detailed provisions regarding discovery and

disclosure of documents during discovery.           Id. r. 2.14.    There are

provisions    regarding   mandatory       and   discretionary   disclosure   of

documents and evidence. Id. Discovery is subject to regulation by the

district court, and the district court has the power to order that

“discovery or inspection be denied, restricted or deferred.”            Id. r.

2.14(6)(a).

      2. Iowa Rules of Civil Procedure. While our rules of civil procedure

do not apply to criminal matters, they can still be instructive in this

situation.    See State v. Halstead, 791 N.W.2d 805, 813 (Iowa 2010).

Russell argues that, with regard to ex parte subpoenas duces tecum, we

should rely on the procedures outlined in the rules of civil procedure.

However, it is important to highlight the significant differences between

the rules.

      The rules of civil procedure are lengthier and more detailed than

the rules of criminal procedure with regard to the issuance of civil

subpoenas.     The rules of civil procedure provide for subpoenas duces

tecum to persons, not just witnesses. Iowa R. Civ. P. 1.1701(4)(b). In

contrast, the rules of criminal procedure are for securing subpoenas for

witnesses. Iowa R. Crim. P. 2.15(1) (“A magistrate in a criminal action

. . . shall issue blank subpoenas for witnesses . . . .” (Emphasis added.));

id. r. 2.15(2) (“A subpoena may contain a clause directing the witness to

bring with the witness any book, writing, or other thing under the

witness’s control which the witness is bound by law to produce as

evidence.” (Emphasis added.)). Additionally, the rules of civil procedure

specifically provide that those persons subpoenaed may be “commanded
                                    10

to produce documents, electronically stored information, or tangible

things, or to permit the inspection of premises” without being required to

attend a deposition, hearing, or trial. Iowa R. Civ. P. 1.701(4)(b)(1). No

such language is contained in the rules of criminal procedure.

      There are, however, also important similarities between the rules of

civil procedure and the rules of criminal procedure.      Significantly, the

rules of civil procedure require notice to the opposing party.        Id. r.

1.1701(3)(a).   Like the rules of criminal procedure, the subpoena is

subject to the discretion of the district court and the district court may

quash or modify a subpoena if required. Id. r. 1.1701(4)(d)(1). Both the

rules of criminal procedure and the rules of civil procedure refer to the

issuance of subpoenas duces tecum as the command to produce

documents. Compare id. r. 1.1701(1)(d) (“A command in a subpoena to

produce documents, electronically stored information, or tangible things

requires the responding party to permit inspection, copying, testing or

sampling of the materials.” (Emphasis added.)), with Iowa R. Crim. P.

2.15(2) (“A subpoena may contain a clause directing the witness to bring

with the witness any book, writing, or other thing under the witness’s

control which the witness is bound by law to produce as evidence.”

(Emphasis added.)).     The use of the term “produce” contemplates

production not just to one party in secret, but to both parties.

      Although Russell seeks to expand the use of subpoenas duces

tecum by comparison to the more detailed terms contained in the rules of

civil procedure, the rules of civil procedure still require notice and

production. However, the rules of criminal procedure also provide that

the court “may dismiss or modify the subpoena if compliance would be

unreasonable or oppressive.” Iowa R. Crim. P. 2.15(2). Absent any other
                                           11

protocol, this is the proper procedure for Russell and other criminal

defendants to utilize.

       3. Approach of other states and the federal courts. The majority of

courts that have considered whether subpoenas duces tecum may be

issued ex parte have concluded that, absent some sort of protocol, ex

parte issuance is improper. See, e.g., State v. DiPrete, 698 A.2d 223, 227

(R.I. 1997).

       In DiPrete, the defendant issued an ex parte subpoena duces

tecum pursuant to rule 17(c) of the Rhode Island Superior Court Rules of

Criminal Procedure. 3 Id. at 223–24. The State filed a motion to compel

the disclosure of the materials obtained through the pretrial subpoenas

duces tecum, which the district court denied. Id. at 224. The Rhode

Island Supreme Court ultimately concluded that three parts of the rule

led to the conclusion “that litigation concerning issuance of and

compliance with subpoenas duces tecum be conducted upon notice, and

not in secret.”       Id. at 226–27 (quoting United States v. Urlacher, 136
F.R.D. 550, 555–56 (W.D.N.Y. 1991)). In order to ensure the rule would

not be used as a discovery device, the court concluded that the “rule

contemplates an adversarial process in which an opposing party is


       3Rule   17(c) provides,
       A subpoena may also command the person to whom it is directed to
       produce the books, papers, documents, or tangible things designated
       therein. The court on motion made promptly may quash or modify the
       subpoena if compliance would be unreasonable or oppressive. The court
       may direct that books, papers, documents or objects designated in the
       subpoena be produced before the court at a time prior to the trial or prior
       to the time when they are to be offered in evidence and may upon their
       production permit the books, papers, documents or objects or portions
       thereof to be inspected by the parties and their attorneys.
R.I. Super. R. Crim. P. 17(c).   This rule is “essentially identical to the Federal rule.”
DiPrete, 698 A.2d at 224.
                                             12

afforded notice and an opportunity to challenge a motion for issuance of

a pretrial subpoena duces tecum.” Id. at 227.

         Rule 17 of the Colorado Rules of Criminal Procedure differs from

the federal rule. 4 People v. Baltazar, 241 P.3d 941, 943 (Colo. 2010) (en

banc). In pertinent part, it provides that “[t]he subpoenaing party shall

forthwith provide a copy of the subpoena to opposing counsel (or directly

to the defendant if unrepresented) upon issuance.”                    Colo. R. Crim. P.

17(c).     Because of this difference, the rule precludes the ex parte

issuance of subpoenas duces tecum, even in the case of extraordinary

circumstances. Baltazar, 241 P.3d at 943.

         Even courts that allow the issuance of ex parte subpoenas duces

tecum require some showing of exceptional or difficult circumstances.

Perhaps the most liberal application of rule 17(c) of the Federal Rules of

Criminal Procedure can be found in United States v. Beckford, 964 F.

Supp. 1010, 1026 (E.D. Va. 1997).                 In Beckford, the court held that

subpoenas duces tecum could not be issued ex parte absent exceptional

circumstances. Id. The text of rule 17(c) of the Federal Rules of Criminal

Procedure does not provide either party the right to an ex parte subpoena


         4The   rule provides,
         A subpoena may also command the person to whom it is directed to
         produce the books, papers, documents, photographs, or other objects
         designated therein. The subpoenaing party shall forthwith provide a
         copy of the subpoena to opposing counsel (or directly to the defendant if
         unrepresented) upon issuance. The court on motion made promptly may
         quash or modify the subpoena if compliance would be unreasonable or
         oppressive.    The court may direct that books, papers, documents,
         photographs, or objects designated in the subpoena be produced before
         the court at a time prior to the trial or prior to the time when they are to
         be offered in evidence and may upon their production permit the books,
         papers, documents, photographs, or objects or portions thereof to be
         inspected by the parties and their attorneys.
Colo. R. Crim. P. 17(c).
                                    13

duces tecum. Id. Therefore, the court found that the rule itself “suggests

an adversarial process wherein the opposing party will be provided notice

and an opportunity to challenge” the issuance of a subpoena duces

tecum. Id. However, the court also held that the rule did not foreclose

the use of an ex parte subpoena duces tecum in every situation. Id. Ex

parte issuance is appropriate “in the rare instance in which a defendant

would be required to disclose trial strategy, witness identities or attorney

work-product    to   the   Government    in   his   [or   her]   pre-issuance

application.”   Id. at 1027.   Examples of these rare instances include

when the defendant seeks records of his or her own mental or physical

health when such is at issue in the case, when the defendant seeks

information about his or her own military service, or when requested

documents are obviously linked to a specific theory of defense.         Id. at

1030. Ordinarily, however, ex parte issuance of subpoenas duces tecum

“will be unnecessary and thus inappropriate.” Id.

      In contrast, other federal courts have placed more limitations upon

the issuance of ex parte subpoenas duces tecum. See, e.g., United States

v. Finn, 919 F. Supp. 1305, 1329 (D. Minn. 1995). These courts have

followed a test formulated in United States v. Iozia, 13 F.R.D. 335, 338

(S.D.N.Y. 1952) that applies more broadly to the production of any

documents prior to trial. Finn, 919 F. Supp. at 1329.

     Under this test, in order to require production prior to trial,
     the moving party must show: (1) that the documents are
     evidentiary and relevant; (2) that they are not otherwise
     procurable reasonably in advance of trial by exercise of due
     diligence; (3) that the party cannot properly prepare for trial
     without such production and inspection in advance of trial
     and that the failure to obtain such inspection may tend
     unreasonably to delay the trial; and (4) that the application is
     made in good faith and is not intended as a general “fishing
     expedition.”
                                    14

Id. (quoting United States v. Nixon, 418 U.S. 683, 699–700, 94 S. Ct.
3090, 3103 (1974)).    Accordingly, to meet this burden, the defendant

must be able to demonstrate that an ex parte subpoena duces tecum is

relevant, admissible, and specific. Id.

      In Finn, the defendant sought to issue an ex parte subpoena duces

tecum without notice to the government. Id. at 1330. While the court

did not go so far as to hold that every subpoena duces tecum requires

disclosure to the opposing party, it did hold that the defendant’s motion

to issue an ex parte subpoena duces tecum, without a particularized

showing to the court and without notice to the government, should be

denied. Id.

      Still other federal courts have gone one step further and found that

the ex parte issuance of subpoenas duces tecum under Rule 17(c) is

never permitted. See, e.g., United States v. Hart, 826 F. Supp. 380, 382

(D. Colo. 1993); Urlacher, 136 F.R.D. at 555–56.       These courts have

found that the plain language of Rule 17(c) “negates any assumption that

production should be on an ex parte basis.” Hart, 826 F. Supp. at 382.

Because the text of the rule states that “the court may permit the parties

and their attorneys to inspect all or part of” the documents subpoenaed,

these courts have held that there can be no right to the ex parte

procurement of subpoenaed documents. Fed. R. Crim. P. 17(c)(1); see

also Hart, 826 F. Supp. at 382.

      In Commonwealth v. Mitchell, the court cited to Beckford but

tempered its findings with its own state rules.     831 N.E.2d 890, 898

(Mass. 2005). The court began by noting that the purpose of its rule of

criminal procedure is to expedite trial and avoid delays. Id. at 897–98. If

a party seeks to file an ex parte subpoena, the party first needs to file a

motion with the court explaining in detail why it is necessary for it to
                                         15

proceed ex parte. Id. at 898. The court should only issue an ex parte

subpoena duces tecum when the defendant has demonstrated (1) a

reasonable likelihood the prosecution would receive incriminating

evidence it would otherwise not be entitled to receive or (2) a reasonable

likelihood that giving notice to a third party would result in the

destruction or alteration of the documents. Id. The court also noted that

a defendant may not make an ex parte motion solely on the basis that

notice to the State would reveal trial strategy, work product, or client

confidences.       Id.   Allowing these bases for the ex parte issuance of a

subpoena duces tecum “would create a loophole that could not be

contained, because matters of trial strategy, work product, and client

communications are involved in almost every case where a rule 17(a)(2)[5]

motion might be filed.” Id.

       4. Application. Nothing in the Iowa Rules of Criminal Procedure or

in the Iowa Rules of Civil Procedure allows a defendant in a criminal case

to issue an ex parte subpoena duces tecum to a witness or party without

notice to opposing counsel and oversight by the district court. In this

case, Russell seeks the authority to obtain evidence, irrespective of the

circumstances, without notice to the State and without any involvement

       5Rule   17(a)(2) provides,
       A summons may also command the person to whom it is directed to
       produce the books, papers, documents, or other objects designated
       therein. The court on motion may quash or modify the summons if
       compliance would be unreasonable or oppressive or if the summons is
       being used to subvert the provisions of Rule 14. The court may direct
       that books, papers, documents, or objects designated in the summons be
       produced before the court within a reasonable time prior to the trial or
       prior to the time when they are to be offered in evidence and may upon
       their production permit the books, papers, documents, objects, or
       portions thereof to be inspected and copied by the parties and their
       attorneys if authorized by law.
Mass. R. Crim. P. 17(a)(2).
                                     16

of the district court. Russell argues he should not be required to make

any showing of exceptional circumstances. Indeed, in this case, there is

not yet any ex parte subpoena duces tecum to quash. The State filed the

motion to regulate discovery and prevent ex parte subpoenas duces

tecum before any motion by the defendant.              There is nothing in the

record to demonstrate what evidence Russell may seek through the

issuance of such a subpoena, nor is there any showing that the evidence

sought would actually raise to the level of an exceptional circumstance.

Likewise, the State has been unable to demonstrate whether any

information Russell would seek through an ex parte subpoena duces

tecum would impact its ability to bring Russell to trial under speedy trial

restraints   or   whether   it   would    constitute    a   fishing   expedition,

harassment of a witness, or some other improper form of discovery.

      We conclude that there is no authority, either in a statutory

provision or our rules of procedure that would allow Russell to issue an

ex parte subpoena duces tecum to a third party without notice to the

State. While impliedly conceding that no such authority exists, Russell

alternatively requests that we fashion a protocol for “ex parte subpoenas

to be filed under seal so as to not . . . reveal his trial strategy.” See Iowa

Const. art. V, § 4; Dahl, 874 N.W.2d at 353 (permitting defense counsel

in certain circumstances to make an ex parte submission to the court to

justify an application for public funds to retain a private investigator).

We decline to do so.

      While Russell advocates for us to adopt a protocol, he does not

present a specific protocol for our consideration in cases involving ex

parte subpoenas duces tecum. We recognize that there are a number of

different protocols adopted by other courts. Some courts, utilizing their

own rules of criminal procedure, have concluded that subpoenas duces
                                   17

tecum may never be issued ex parte. See, e.g., DiPrete, 698 A.2d at 227;

Baltazar, 241 P.3d at 943.      Others allow the issuance of ex parte

subpoenas duces tecum on a sliding scale of exceptional circumstances.

The most liberal standard is that found in Beckford, which allows a

defendant to issue ex parte subpoenas duces tecum “in the rare instance

in which a defendant would be required to disclose trial strategy, witness

identities or attorney work-product to the Government in his [or her] pre-

issuance application.” Beckford, 964 F. Supp. at 1027. Other federal

courts have tempered the Beckford test with more stringent exceptional-

circumstances rules, such as those found in Finn, 919 F. Supp. at 1329–

30. One of the most stringent exceptional-circumstances tests requires

the defendant to demonstrate a reasonable likelihood the prosecutor

would receive incriminating evidence or that the third party would

destroy or alter the requested documents before allowing the issuance of

an ex parte subpoena duces tecum. Mitchell, 831 N.E.2d at 898. This

test was adopted to preclude the creation of a “loophole” that would allow

all defendants to claim that trial strategy, work product, or client

communication were at risk. Id.

      We do not foreclose the possibility that there may be exceptional

circumstances which warrant the issuance of an ex parte subpoena

duces tecum. However, there seems to be an emerging trend whereby

the State immediately and routinely files a pleading to regulate discovery

even though, as here, no such request has been made by defense

counsel.   Having determined that defense counsel has no authority,

either in a statutory provision or our rules of procedure, to unilaterally

issue an ex parte subpoena duces tecum, such preemptory filings are

clearly unnecessary. If defense counsel feels an ex parte subpoena duces
                                          18

tecum is necessary, counsel should file a motion with the district court

setting forth the basis for the request.

       B. Effective Assistance of Counsel. Russell argues that denying

him the ability to utilize an ex parte subpoena duces tecum for a third

party violates his right to effective assistance of counsel.

       Criminal defendants are entitled to effective counsel under both

the United States Constitution and the Iowa Constitution. U.S. Const.

amend. VI; Iowa Const. art. I, § 10.             The test to determine whether

counsel was ineffective is two-pronged.            Nguyen v. State, 878 N.W.2d
744, 752 (Iowa 2016); see also Strickland v. Washington, 466 U.S. 668,

687, 104 S. Ct. 2052, 2064 (1984).              First, “[w]e ask if trial counsel

breached an essential duty.” Nguyen, 878 N.W.2d at 752. Second, we

“ask whether prejudice resulted from [the] breach” of that duty. Id. The

defendant has the burden of demonstrating he or she received ineffective

assistance of counsel by a preponderance of the evidence.                   Id.     Both

prongs must be met in order to find counsel was ineffective.                   Id.   As

such, if one prong is not met, the other need not be addressed. Id. 6

       To establish the first prong of the test, the defendant must be able

to demonstrate that counsel performed “below the standard demanded of


       6Although   Russell raised both the Iowa Constitution and the United States
Constitution, he did not offer an argument for why we should depart from established
precedent under the United States Constitution in interpreting our own constitution.
Therefore, we treat the claims under both constitutions as a single claim. See, e.g.,
King v. State, 797 N.W.2d 565, 571 (Iowa 2011).
       When there are parallel constitutional provisions in the federal and state
       constitutions and a party does not indicate the specific constitutional
       basis, we regard both federal and state constitutional claims as
       preserved, but consider the substantive standards under the Iowa
       Constitution to be the same as those developed by the United States
       Supreme Court under the Federal Constitution.
Id.
                                     19

a reasonably competent attorney.” Ledezma v. State, 626 N.W.2d 134,

142 (Iowa 2001).       This is measured against “prevailing professional

norms.” Id. (quoting Strickland, 466 U.S. at 688, 104 S. Ct. at 2065).

Because of this, “we begin with the presumption that [an] attorney

performed competently.”        Id.   We evaluate a claim of ineffective

assistance of counsel based on the totality of the circumstances. Id.

      A claim for ineffective assistance of counsel can arise at any stage

of a case and can center on a defense attorney’s failure to adequately

investigate.   Id.   To provide effective assistance of counsel during the

investigatory stage, counsel is required to conduct a reasonable

investigation and to make reasonable decisions regarding discovery. Id.

at 145; see also Baltazar, 241 P.3d at 944 (“[T]he Sixth Amendment right

to the effective assistance of counsel includes an entitlement to no more

than a thorough investigation, limited by reasonable professional

judgments.”). Under the reasonableness prong, we are more likely to find

the defendant has established counsel was ineffective if the alleged

actions or inactions are attributed to counsel’s lack of diligence rather

than counsel’s exercise of judgment. Ledezma, 626 N.W.2d at 142.

      The question we must address, then, is whether providing notice to

the State for a subpoena duces tecum to a third party prevents defense

counsel from conducting a reasonable pretrial investigation. We do not

believe it does. Counsel would not breach an essential duty by providing

notice, nor would notice fall “below the standard demanded of a

reasonably competent attorney.” Id.

      Under our current rules of criminal procedure, subpoenas duces

tecum are subject to the discretion of the trial court and may be

dismissed or modified “if compliance would be unreasonable or

oppressive.”    Iowa R. Crim. P. 2.15(2).    Even in jurisdictions where
                                    20

defense counsel may serve ex parte subpoenas duces tecum, counsel is

still required to demonstrate hardship or concern for disclosure of trial

strategy. See, e.g., Finn, 919 F. Supp. at 1329.

      Defense counsel certainly has a duty to conduct a reasonable

pretrial investigation, which may extend to the duty to subpoena certain

records and documents. This duty, however, does not extend to seeking

the ex parte issuance of subpoenas duces tecum without notice to the

State, absent any showing of exceptional circumstances.          Counsel’s

hands are not tied from seeking information or conducting a reasonable

investigation. Counsel still has the option to seek leave from the court to

demonstrate that offering notice to the State “would be unreasonable or

oppressive.”   See Iowa R. Crim. P. 2.15(2).       Defense counsel is not

precluded from seeking pertinent information to build a defense even

when, as here, we decline to adopt a specific rule finding that ex parte

subpoenas duces tecum are appropriate in every case. Rather, any such

rule would require notice, court involvement, and a burden of proof on

the defendant. Requiring defense counsel to provide notice to the State

before the issuance of a subpoena duces tecum to a third party, without

a showing of hardship, exceptional circumstances, or impact upon trial

strategy, and without court involvement does not mean a defendant was

deprived of effective assistance of counsel.   Defense counsel providing

notice to the State for the investigation of third-party documents is

reasonable under the circumstances and does not deprive a defendant of

effective assistance of counsel.

      C. Compulsory      Process.     The    United   States   Constitution

recognizes that “[i]n all criminal prosecutions, the accused shall enjoy

the right . . . to have compulsory process for obtaining witnesses in his

favor.”   U.S. Const. amend. VI.         Likewise, the Iowa Constitution
                                    21

recognizes the right “to have compulsory process for his witnesses.” Iowa

Const. art. I, § 10.

      The right to compulsory process includes the right to compel a

witness’s presence in the courtroom and the right to offer testimony of

witnesses.   State v. Weaver, 608 N.W.2d 797, 802 (Iowa 2000).           The

Supreme Court has described the right to compulsory process as follows:

      The right to offer the testimony of witnesses, and to compel
      their attendance, if necessary, is in plain terms the right to
      present a defense, the right to present the defendant’s
      version of the facts as well as the prosecution’s to the jury so
      it may decide where the truth lies. Just as an accused has
      the right to confront the prosecution’s witnesses for the
      purpose of challenging their testimony, he has the right to
      present his own witnesses to establish a defense. This right
      is a fundamental element of due process of law.

Taylor v. Illinois, 484 U.S. 400, 409, 108 S. Ct. 646, 653 (1988) (quoting

Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 1923 (1967)).

      However, the Supreme Court has “never squarely held that the

Compulsory Process Clause guarantees the right to              discover[y].”

Pennsylvania v. Ritchie, 480 U.S. 39, 56, 107 S. Ct. 989, 1000–01 (1987);

see also Weaver, 608 N.W.2d at 802. Instead, the right to compulsory

process is more appropriately described as a trial right and not a

“constitutionally compelled rule of pre-trial discovery.”    Baltazar, 241

P.3d at 944; see also Washington, 388 U.S. at 19, 87 S. Ct. at 1923

(stating that the right to compulsory process is “the right to present a

defense, the right to present the defendant’s version of the facts as well

as the prosecution’s to the jury so it may decide where the truth lies”

emphasis added)); State v. Schaefer, 746 N.W.2d 457, 475 (Wis. 2008)

(“The Compulsory Process Clause naturally suggests some constitutional

entitlement to trial evidence.” (quoting 5 Wayne R. LaFave, et al., Criminal

Procedure § 24.3(a), at 469 (2d ed. 1999) (emphasis added))). Similarly,
                                       22

we have found that the right to compulsory process under article I,

section 10 of the Iowa Constitution “make[s] sense only in the context of

a formal legal proceeding leading to a trial.” State v. Senn, 882 N.W.2d 1,

8–9 (Iowa 2016).

        The leading Supreme Court case on the issue of subpoenas is

Ritchie, 480 U.S 39, 107 S. Ct. 989. In Ritchie, the defendant sought to

subpoena confidential records from the Children and Youth Services of

Pennsylvania.      Id. at 43, 107 S. Ct. at 994.        While analyzing the

application of the Compulsory Process Clause, the Court acknowledged

that it “has had little occasion to discuss the contours” of the Clause. Id.

at 55, 107 S. Ct. at 1000. It noted that the

        cases establish, at a minimum, that criminal defendants
        have the right to the government’s assistance in compelling
        the attendance of favorable witnesses at trial and the right to
        put before a jury evidence that might influence the
        determination of guilt.

Id. at 55–56, 107 S. Ct. at 1000. The Court declined, however, to decide

the case under the Compulsory Process Clause. Id. at 56, 107 S. Ct. at

1001.     The Court “conclude[d] that compulsory process provides no

greater protections . . . than those afforded by due process” and therefore
analyzed the facts of the case under due process. Id.

        Because    of   this,   the   Supreme   Court   ordinarily   evaluates

compulsory process issues under the broader scope of the Due Process

Clause, as have we.       Weaver, 608 N.W.2d at 802.      Since Russell also

raises a due process challenge, we choose not to resolve his claim under

the compulsory process provision and instead analyze it under broader

scope of the Due Process Clause. See id.

        D. Due Process. The right to present a defense is a fundamental

right that is essential to a fair trial. State v. Clark, 814 N.W.2d 551, 561
                                          23

(Iowa 2012). The United States Constitution and the Iowa Constitution

protect a criminal defendant’s right to substantive and procedural due

process. U.S. Const. amends. V, XIV; Iowa Const. art. I, § 9. 7 The Due

Process Clauses include two separate but related concepts—substantive

due process and procedural due process. State v. Seering, 701 N.W.2d
655, 662 (Iowa 2005).               Substantive due process “prevents the

government from interfering with ‘rights implicit in the concept of

ordered liberty’ ” while procedural due process “act[s] as a constraint on

government action that infringes upon an individual’s liberty interest,

such as the freedom from physical restraint.”                Id. (quoting State v.

Hernandez-Lopez, 639 N.W.2d 226, 237, 240 (Iowa 2002)).

       Substantive due process claims have two stages of inquiry.                  Id.

First, we must determine the “nature of the individual right involved.”

Hernandez-Lopez, 639 N.W.2d at 238.                  If the right implicated is

fundamental, we apply strict scrutiny.             Id.   Strict scrutiny analysis

requires us to determine “whether the government action infringing the

fundamental right is narrowly tailored to serve a compelling government

interest.” Id. If the right implicated is not fundamental, we only apply

rational basis review.        Id.    Rational basis analysis requires us to

determine whether there is “a reasonable fit between the government

interest and the means utilized to advance that interest.” Id.

       The first step in a procedural due process analysis is to determine

“whether a protected liberty or property interest is involved.”              Seering,

701 N.W.2d at 665 (quoting Bowers v. Polk Cty. Bd. of Supervisors, 638



       7Russell also did not present an argument for why we should depart from
established precedent in our interpretation of the Iowa Constitution’s due process
clause. We therefore treat both claims as the same. See, e.g., King, 797 N.W.2d at 571.
                                        24
N.W.2d 682, 691 (Iowa 2002)).         If we find such a protected interest is

involved, we balance three factors:

       “First, the private interest that will be affected by the official
       action; second, the risk of an erroneous deprivation of such
       interest through the procedures used, and the probable
       value, if any, of additional or substitute procedural
       safeguards; and finally, the Government’s interest, including
       the function involved and the fiscal and administrative
       burdens that the additional or substitute procedural
       requirement[s] would entail.”

Bowers, 638 N.W.2d at 691 (quoting Mathews v. Eldridge, 424 U.S. 319,

335, 96 S. Ct. 893, 903 (1976)).

       In a criminal proceeding, a defendant has no general due process

right to discovery. Weatherford v. Bursey, 429 U.S. 545, 559, 97 S. Ct.
837, 846 (1977).

       There is no general constitutional right to discovery in a
       criminal case, and Brady [v. Maryland, 373 U.S. 83, 83
S. Ct. 1194 (1963)] did not create one; as the Court wrote
       recently, “the Due Process Clause has little to say regarding
       the amount of discovery which the parties must be afforded
       . . . .”

Id. We likewise recognized in 2000 that a criminal defendant does not

have a due process right to pretrial discovery, which we have continued

to uphold. Clark, 814 N.W.2d at 561; Jones v. Iowa Dist. Ct., 620 N.W.2d
242, 243 (Iowa 2000); Weaver, 608 N.W.2d at 803.

       Pretrial discovery in criminal cases is generally controlled by either

statute or court rule unless otherwise grounded in the constitution.8

State v. Tuttle, 472 N.W.2d 712, 717 (Neb. 1991); see also United States

v. Olivares, 843 F.3d 752, 757 (8th Cir. 2016) (“Orders governing


       8For example, the government is required to turn over any statement made by a
witness that relates to his or her testimony under the Jenks Act and to produce all
exculpatory evidence under Brady. See United States v. Llanez-Garcia, 735 F.3d 483,
493 (6th Cir. 2013).
                                     25

discovery are ‘committed to the sound discretion of the district court and

an error in administering the discovery rules is reversible only on a

showing that the error was prejudicial to the substantial rights of the

defendant.’ ” (quoting United States v. Pelton, 578 F.2d 701, 707 (8th Cir.

1978)). Federal Rule of Evidence 16 is therefore the “primary means of

discovery in criminal cases.”    United States v. Llanez-Garcia, 735 F.3d
483, 493 (6th Cir. 2013).

      Further, at least one court has gone so far as to find that the ex

parte issuance of third-party subpoenas duces tecum violates due

process to the extent it deprives the State of notice and participation.

See, e.g., Kling, 239 P.3d at 677 (“[D]isclosure of the identity of the

subpoenaed party and the nature of the records sought may, in many

circumstances, effectuate the People’s right to due process under the

California Constitution.”).   The California Supreme Court found that

there are a number of reasons the State has an interest in notice and

participation involving a subpoena duces tecum—the third party may

refuse to produce documents, ex parte proceedings may result in delays

that interfere with the right to a speedy trial, and the State may have the

right to file a motion to quash the subpoena.         Id.   Because of these

affected rights, the court held that “[i]t is difficult to see how the People

can have a meaningful opportunity to be heard if they are categorically

barred from learning the identity of the subpoenaed party or the nature

of the documents requested.” Id.

      We   cannot    conclude    that     Russell   has   demonstrated   that

substantive due process requires the ability to issue ex parte subpoenas

duces tecum or that there would be a violation of his procedural due

process rights utilizing the current mechanism for resolving discovery

disputes involving subpoenas. See Iowa R. Crim. P. 2.15. We find that
                                    26

Russell was not deprived of any due process right by his inability to issue

an ex parte subpoena duces tecum on a third party.

      V. Conclusion.

      We do not foreclose the possibility that exceptional circumstances

may exist for the district court to allow for the issuance of an ex parte

subpoena duces tecum.       However, we find the proper procedure for

Russell to utilize if he seeks to issue an ex parte subpoena duces tecum

is to file a motion setting forth the basis for the request. We also find

there is no corresponding constitutional violation under the United

States or Iowa Constitutions. We affirm the district court grant of the

motion to regulate discovery.

      AFFIRMED.